mean /\/14/JI-V,._
Po Box 12308 ' 09 ED/
Capitol Station ` ' ` - - . . URTOF CR'MWALAPPL:AL
Austin. Tx 73711 fla 5

. L'u 17 915

8 AUG 2015
RE: Tr. ct. No. 947737-A; §b@£"$€&§‘§a E£C£ @]5»3{

WR-681926-02; [Application for ll. 07 Writ of Habeas Corpus]
Dear Clerk:

I am in receipt of your 7/30/2015 "white card" notice that your court has
received my Application for ll. 07 Writ of Habeas Corpus from the trial court'
(338th Judicial District Court of Harris County. Texas).

No one has informed me as to what "Records" and other "Pleadings" have been
' transferred to your Court. ~

One of my main concerns is that I insist that the trial court transmit to
your Court for your review my Pleadings below:

1. APPLICANT/AFFIANT'S AFFIDAVIT To cHALLENGE'
THE PRESUMPTION oF coRREcTNESS oF STATE'S
FINDINGS oF FACT AND CONCLUSIONS oF LAW
[w/ ATTACHMENT "z"] (File-Stamped JULY 15 2015)

2;' f_ AFFIDAVIT oF STEVEN RAY SCHILLEREFF. APPLICANT
' ' '_IN RESPONSE To AND REBUTTAL oF:
(AFFIDAVIT oF ARTIQUEWA "ART" wARREN)
[w/ ATTACHMENT'"x"] (Filezstamped JUNE 5» 2015)

3. Exhibit # 26 [Video Taped Proceedings. Oct 7. 2004]
` (From Washington State Proceeding)(File-Stamped MAY l2. 2015)

4. Exhibit #125 [Interview of `Theresa schi1»1ereff. Nov 12. 2003]
(Transcript of Texas CD out-Of-state Interview PSI)
(File-Stamped MAY 12. 2015)

5. Exhibit #172 [Detailed Rpt., Harris County Law Enforcement:
Case No. 0305030513] (File-Stamped MAY 12 2015)

6. APPLICANT'S PROPOSED FINDINGS OF FACT' CONCLUSIONS OF LAW AND ORDER
[w/ ATTACHMENT "A" - PLEA PROCEEDINGS] (File-Stamped MAY 4. 2015)'

7. `APPLICANT'S PROPOSED`FINDINGS'OF FACT¢ CONCLUSIONS OF LAW AND ORDER
[w / ATTACHMENT`WAV and ATTACHMENT "B"] (Sént tO COUrt DEC 291 2014)

8. SUPPLEMENTAL GROUND THIRTY-SEVEN:

SUPPLEMENTAL EXHIBITS NOS: #146 thru 1702 '
SUPPLEMENTAL MEMORANDUM OF LAW (File-Stamped DEC 31. 2014)

Page One of Two Pages

If `the 'above pleadings were not included among the Records/Documents that
.were transmitted to the Court of Criminal Appeals from the court below. I
formally request that the Court of Criminal>Appeals order the lower court
to immediately transmit same in the interest of justice.

Finally/ I would appreciate it very much if this Honorable Court of Criminal
Appeals could provide me (free 'of charge due to my indigency) One copy of
the Court of Criminal Appeals Docket Sheet in the instant case. » »'

Thank you very much for your time and consideration in this matter. I eagerly
await your reply.

Respectfully submitted.

Steven Ray Schillereff:£;

TDC# 1202954
Neal Unit

9055 Spur 591
Amarillo' TX 79107-9696

CC: File Copy

Page Two of Two Pages